Citation Nr: 1528327	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for hearing loss, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2015.  The transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain new VA examinations of the Veteran's hearing loss and PTSD. The most recent VA examinations assessing the Veteran's conditions were October 2011.  The Veteran indicated at the May 2015 Board hearing and in correspondence dated in that same month that both conditions have worsened since the last examinations.  He has indicated that his hearing diagnosis has changed.  He also indicated that his mental health has deteriorated, especially after his wife passed away.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Also, in the May 2015 correspondence, the Veteran indicated he has been receiving care at the Providence VA Medical Center from September 2006 through May 2014.  However, the most recent VA treatment records are dated in November 2013.  Therefore, any outstanding treatment records should be obtained and associated with claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA treatment records, including any from the Providence VAMC, not already on file for inclusion in the Veteran's VA electronic claims folder.

2.  Thereafter, afford the Veteran a VA medical examination to determine the nature, extent and severity of his service-connected bilateral hearing loss.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's hearing loss.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should detail the functional effects the Veteran's hearing loss.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

3.  Next, provide the Veteran a VA psychiatric examination to determine the nature, extent and severity of his service-connected PTSD.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's PTSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should detail the functional effects the Veteran's PTSD.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.
 
4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




